Citation Nr: 1135694	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-29 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus with plantar callosities under the fourth metatarsal heads, currently rated as 30 percent disabling.

2.  Entitlement to service connection for a disorder of the right foot, not to include pes planus with plantar callosities under the fourth metatarsal heads, but to include hallux valgus and hammer toe.

3.  Entitlement to service connection for a disorder of the left foot, not to include pes planus with plantar callosities under the fourth metatarsal heads, but to include hallux valgus and hammer toe.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from April 1967 until September 1967.  A Defense Department Form 214 associated with the record indicates that the Veteran also had one year and seven months of other service credible for basic pay purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.                 

In December 2009, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.  



FINDING OF FACT

In August 2011, the Board was notified that the Veteran died in July 2011.





CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims on appeal.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

It has been brought to the attention of the Board that, unfortunately, the Veteran died during the pendency of the appeal.  A certificate of death is not of record. However, in August 2011, the Board received a Social Security Administration Data Inquiry report which shows that the Veteran died in July 2011.  The Board finds that this document provides sufficient verification of the Veteran's death.

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2010).










ORDER

The appeal is dismissed.









____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


